PER CURIAM:
We affirm the decision of the district court dismissing plaintiffs’ complaint. Plaintiffs allege that New York Election Law § 186 is void because inconsistent with 42 U.S.C. § 1973aa — 1. This claim is squarely foreclosed by the decision in Rosario v. Rockefeller, 458 F.2d 649 (2 Cir. 1972), aff'd, 410 U.S. 752, 93 S.Ct. 1245, 36 L.Ed.2d 1 (1973). Plaintiffs, however, argue that Rosario is no longer controlling because § 1973aa-l has been amended or modified by the 1975 Voting Rights Extension Act and the 1974 Presidential Primary Matching Account Act, 42 U.S.C. § 1973aa-la and 26 U.S.C. § 9031 et seq. This is the sole basis for the plaintiffs’ claim. The statutes cited, however, do not on their faces modify or amend § 1973aa-l in the manner suggested by plaintiffs, and there is no legislative history or other valid indicia of congressional intent to support plaintiffs’ position. Rosario, is, therefore, still controlling, and we affirm.